>G&75B8 -- #FRc' 10(2020$             Case 5:21-cv-02139-SVK Document 1-16 Filed 03/26/21 Page 1 of 1
                                                                               CIVIL COVER SHEET
HUR >G&75B8 -- PVcVY P\cR_ `URRa N[Q aUR V[S\_ZNaV\[ P\[aNV[RQ UR_RV[ [RVaUR_ _R]YNPR [\_ `b]]YRZR[a aUR SVYV[T N[Q `R_cVPR \S ]YRNQV[T` \_ \aUR_ ]N]R_` N` _R^bV_RQ Of YNd%
RePR]a N` ]_\cVQRQ Of Y\PNY _bYR` \S P\b_a' HUV` S\_Z% N]]_\cRQ V[ Va` \_VTV[NY S\_Z Of aUR >bQVPVNY 7\[SR_R[PR \S aUR I[VaRQ GaNaR` V[ GR]aRZOR_ *20-% V` _R^bV_RQ S\_ aUR 7YR_X \S
7\b_a a\ V[VaVNaR aUR PVcVY Q\PXRa `URRa' (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                           JOHN DOE, A/K/A “JAKE IRWIN”, A/K/A “JASON AJ”, A/K/A “GODWIN CHRISTO”, D/B/A
  Chegg, Inc.                                                                                              “TECHLACARTE”, D/B/A “TECHFILX
   (b) 7\b[af \S FR`VQR[PR \S :V_`a @V`aRQ DYNV[aVSS                                                          7\b[af \S FR`VQR[PR \S :V_`a @V`aRQ 8RSR[QN[a
           (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                      Santa Clara                                             BCH93         =B @5B8 7CB89AB5H=CB 75G9G% IG9 H<9 @C75H=CB C:
                                                                                                                            H<9 HF57H C: @5B8 =BJC@J98'
   (c)     5aa\_[Rf` (Firm Name, Address, and Telephone Number)                                               5aa\_[Rf` (If Known)
 Foley & Lardner LLP, 555 California Street, Suite 1700
 San Francisco, CA 94104; Telephone 415-434-4484
II.        BASIS OF JURISDICTION (Place an “X” in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                         PTF       DEF                                      PTF       DEF
      *    I'G' ;\cR_[ZR[a DYNV[aVSS       ,    :RQR_NY EbR`aV\[                                    7VaVgR[ \S HUV` GaNaR                  *        *      =[P\_]\_NaRQ or D_V[PV]NY DYNPR      -       -
                                                (U.S. Government Not a Party)
                                                                                                                                                           \S 6b`V[R`` =[ HUV` GaNaR
                                                                                                    7VaVgR[ \S 5[\aUR_ GaNaR                +        +     =[P\_]\_NaRQ and D_V[PV]NY DYNPR     .        .
      +    I'G' ;\cR_[ZR[a 8RSR[QN[a       -     8VcR_`Vaf                                                                                                 \S 6b`V[R`` =[ 5[\aUR_ GaNaR
                                               (Indicate Citizenship of Parties in Item III)
                                                                                                    7VaVgR[ \_ GbOWRPa \S N                 ,        ,     :\_RVT[ BNaV\[                       /        /
                                                                                                    :\_RVT[ 7\b[a_f

IV.          NATURE OF SUIT               (Place an “X” in One Box Only)
          CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                     OTHER STATUTES
   **) =[`b_N[PR                         PERSONAL INJURY                     PERSONAL INJURY                  /+. 8_bT FRYNaRQ GRVgb_R \S         -++ 5]]RNY +1 IG7 h *.1          ,0. :NY`R 7YNVZ` 5Pa
   *+) AN_V[R                                                                                                     D_\]R_af +* IG7 h 11*           -+, KVaUQ_NdNY +1 IG7            ,0/ EbV HNZ #,* IG7
                                       ,*) 5V_]YN[R                        ,/. DR_`\[NY =[Wb_f i D_\QbPa
   *,) AVYYR_ 5Pa                                                              @VNOVYVaf                      /2) CaUR_                               h *.0                            h ,0+2#N$$
                                       ,*. 5V_]YN[R D_\QbPa @VNOVYVaf
   *-) BRT\aVNOYR =[`a_bZR[a                                               ,/0 <RNYaU 7N_R(                             LABOR                       PROPERTY RIGHTS                -)) GaNaR FRN]]\_aV\[ZR[a
                                       ,+) 5``NbYa% @VORY " GYN[QR_
   *.) FRP\cR_f \S                                                             DUN_ZNPRbaVPNY DR_`\[NY                                                                             -*) 5[aVa_b`a
                                       ,,) :RQR_NY 9Z]Y\fR_`l                                                 0*) :NV_ @NO\_ GaN[QN_Q` 5Pa        1+) 7\]f_VTUa`
       CcR_]NfZR[a CS                                                          =[Wb_f D_\QbPa @VNOVYVaf                                                                            -,) 6N[X` N[Q 6N[XV[T
                                           @VNOVYVaf                                                          0+) @NO\_(AN[NTRZR[a                1,) DNaR[a
       JRaR_N[l` 6R[RSVa`                                                  ,/1 5`OR`a\` DR_`\[NY =[Wb_f                                                                            -.) 7\ZZR_PR
                                       ,-) AN_V[R                                                                 FRYNaV\[`                       1,. DNaR[an5OO_RcVNaRQ BRd
   *.* ARQVPN_R 5Pa                                                            D_\QbPa @VNOVYVaf
                                       ,-. AN_V[R D_\QbPa @VNOVYVaf                                           0-) FNVYdNf @NO\_ 5Pa                   8_bT 5]]YVPNaV\[             -/) 8R]\_aNaV\[
   *.+ FRP\cR_f \S 8RSNbYaRQ                                               PERSONAL PROPERTY                                                                                       -0) FNPXRaRR_ =[SYbR[PRQ "
                                       ,.) A\a\_ JRUVPYR                                                      0.* :NZVYf N[Q ARQVPNY              1-) H_NQRZN_X
       GabQR[a @\N[` #9ePYbQR`                                             ,0) CaUR_ :_NbQ                                                                                             7\__b]a C_TN[VgNaV\[`
                                       ,.. A\a\_ JRUVPYR D_\QbPa                                                  @RNcR 5Pa                       880 Defend Trade Secrets
       JRaR_N[`$                                                           ,0* H_baU V[ @R[QV[T
                                           @VNOVYVaf                                                          02) CaUR_ @NO\_ @VaVTNaV\[              Act of 2016                  -1) 7\[`bZR_ 7_RQVa
   *., FRP\cR_f \S                                                         ,1) CaUR_ DR_`\[NY D_\]R_af
                                       ,/) CaUR_ DR_`\[NY =[Wb_f                                              02* 9Z]Y\fRR FRaV_RZR[a                                              -1. HRYR]U\[R 7\[`bZR_
       CcR_]NfZR[a                                                             8NZNTR                                                              SOCIAL SECURITY
                                                                                                                  =[P\ZR GRPb_Vaf 5Pa                                                  D_\aRPaV\[ 5Pa
    \S JRaR_N[l` 6R[RSVa`              ,/+ DR_`\[NY =[Wb_f &ARQVPNY                                                                               1/* <=5 #*,2.SS$
                                           ANY]_NPaVPR                     ,1. D_\]R_af 8NZNTR D_\QbPa                                                                             -2) 7NOYR(GNa HJ
   */) Ga\PXU\YQR_`l GbVa`                                                     @VNOVYVaf                            IMMIGRATION                   1/+ 6YNPX @b[T #2+,$             1.) GRPb_VaVR`(7\ZZ\QVaVR`(
   *2) CaUR_ 7\[a_NPa                                                                                         -/+ BNab_NYVgNaV\[                  1/, 8=K7(8=KK #-).#T$$               9ePUN[TR
                                            CIVIL RIGHTS                   PRISONER PETITIONS
   *2. 7\[a_NPa D_\QbPa @VNOVYVaf                                                                                 5]]YVPNaV\[                     1/- GG=8 HVaYR LJ=
                                       --) CaUR_ 7VcVY FVTUa`                                                                                                                      12) CaUR_ GaNaba\_f 5PaV\[`
                                                                              HABEAS CORPUS                   -/. CaUR_ =ZZVT_NaV\[
   *2/ :_N[PUV`R                                                                                                                                  1/. FG= #-).#T$$                 12* 5T_VPbYab_NY 5Pa`
                                       --* J\aV[T                          -/, 5YVR[ 8RaNV[RR                     5PaV\[`
          REAL PROPERTY                --+ 9Z]Y\fZR[a                                                                                             FEDERAL TAX SUITS                12, 9[cV_\[ZR[aNY ANaaR_`
                                                                           .*) A\aV\[` a\ JNPNaR
   +*) @N[Q 7\[QRZ[NaV\[               --, <\b`V[T(                            GR[aR[PR                                                           10) HNeR` #I'G' DYNV[aVSS \_     12. :_RRQ\Z \S =[S\_ZNaV\[
                                           5PP\ZZ\QNaV\[`                                                                                             8RSR[QN[a$                       5Pa
   ++) :\_RPY\`b_R                                                         .,) ;R[R_NY
                                       --. 5ZR_' d(8V`NOVYVaVR`i                                                                                  10* =FGiHUV_Q DN_af +/ IG7       12/ 5_OVa_NaV\[
   +,) FR[a @RN`R " 9WRPaZR[a                                              .,. 8RNaU DR[NYaf
                                           9Z]Y\fZR[a                                                                                                  h 0/)2                      122 5QZV[V`a_NaVcR D_\PRQb_R
   +-) H\_a` a\ @N[Q                                                                OTHER
                                       --/ 5ZR_' d(8V`NOVYVaVR`iCaUR_                                                                                                                  5Pa(FRcVRd \_ 5]]RNY \S
   +-. H\_a D_\QbPa @VNOVYVaf                                              .-) AN[QNZb` " CaUR_                                                                                        5TR[Pf 8RPV`V\[
   +2) 5YY CaUR_ FRNY D_\]R_af         --1 9QbPNaV\[
                                                                           ..) 7VcVY FVTUa`                                                                                        2.) 7\[`aVabaV\[NYVaf \S GaNaR
                                                                           ... D_V`\[ 7\[QVaV\[                                                                                        GaNabaR`
                                                                           ./) 7VcVY 8RaNV[RRi
                                                                               7\[QVaV\[` \S
                                                                               7\[SV[RZR[a

V.           ORIGIN (Place an “X” in One Box Only)
   *      C_VTV[NY                +    FRZ\cRQ S_\Z              ,      FRZN[QRQ S_\Z           -   FRV[`aNaRQ \_           . H_N[`SR__RQ S_\Z              /    AbYaVQV`a_VPa         1 AbYaVQV`a_VPa
          D_\PRRQV[T                   GaNaR 7\b_a                      5]]RYYNaR 7\b_a             FR\]R[RQ                  5[\aUR_ 8V`a_VPa (specify)         @VaVTNaV\[iH_N[`SR_     @VaVTNaV\[i8V_RPa :VYR


VI.          CAUSE OF           7VaR aUR I'G' 7VcVY GaNabaR b[QR_ dUVPU f\b N_R SVYV[T (Do not cite jurisdictional statutes unless diversity)3
                                 U.S. Civil Statutes: 18 U.S.C. § 1030 and 15 U.S.C. §§ 1114 and 1125(a)
             ACTION
                                6_VRS QR`P_V]aV\[ \S PNb`R3
                                 Unlawful access and use of computers and servers
VII.         REQUESTED IN                  7<97? =: H<=G =G 5 CLASS ACTION                          DEMAND $ To be determined                      7<97? M9G \[Yf VS QRZN[QRQ V[ P\Z]YNV[a3
             COMPLAINT:                    IB89F FI@9 +,% :RQ' F' 7Vc' D'                                           at trial                       JURY DEMAND:             MR`       B\

VIII. RELATED CASE(S),                                   >I8;9                                                       8C7?9H BIA69F
      IF ANY (See instructions):                                     Hon. Edward M. Chen                                                        3:18-cv-07194-EMC

IX.         DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)   SAN FRANCISCO/OAKLAND                                                                          SAN JOSE                         EUREKA-MCKINLEYVILLE


DATE 03/26/2021                                          SIGNATURE OF ATTORNEY OF RECORD                                                 /s/ Eileen R. Ridley
